The United States District Court for the Northern District of Ohio, Western Division, has certified the following question to us:
“May the plaintiff demand a jury trial of her claims under § 4112.99, where the gravamen of the claim is discrimination on the basis of sex?”
The certified question is answered in the affirmative. See Elek v. Huntington Natl. Bank (1991), 60 Ohio St.3d 135, 573 N.E.2d 1056; and cf. Hoops v. United Tel. Co. of Ohio (1990), 50 Ohio St.3d 97, 553 N.E.2d 252.
*483Moyer, C.J., Sweeney, Douglas, H. Brown and Resnick, JJ., concur.
Holmes and Wright, JJ., concur separately.